DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/30/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendments and remarks, filed on 7/26/2021, has been entered. The previous prior art rejection has been withdrawn and a new prior art rejection is applied to address the claim amendments.
The amendments and remarks, filed on 7/26/2021, has been entered.  The claim amendments overcome the previous 112(b) rejection of claims 7 and 11.

Claim Status
Claims 1-14 are pending with claims 1-11, 13, and 14 being examined and claim 12 is withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites in the preamble portion “the device for collecting a biological sample” and “biological sample” in lines 6, 10, 17, 20, and 23.  The specification does not mention the “biological sample”.  Further, the applicant did not specify where support for the structure is provided in the specification, and thus the limitation will be deemed as new matter.  Claims 2-11, 13 and 14 are rejected by virtue of their dependency on claim 1. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the defined volume is defined by the ledge and pierceable membrane" in lines 3-4.    
Claim 7 recites the limitation “the housing” in line 3. There is insufficient antecedent basis for this limitation in the claim, thus the limitation is unclear. 
Claim 10 recites the limitation “the mechanical force” in line 2. There is insufficient antecedent basis for this limitation in the claim, thus the limitation is unclear. 
Claim 10 recites the limitation “the housing” in line 1. There is insufficient antecedent basis for this limitation in the claim, thus the limitation is unclear. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 9-11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tung et al (US 20090117665 A1; hereinafter “Tung”; previously presented) in view of Gutshell et al (US 20150346105 A1; hereinafter “Gutshell”; previously presented) in view of and in view of Matsuura (US 20170227536 A1; hereinafter “Matsuura”; previously presented).
Regarding claim 1, Tung teaches a device for collecting a biological sample, (Tung; Abstract; para [11]; device preserve an aliquot of fluid sample…the sample may be saliva, blood) the device comprising: 
a collection well having an upper region and lower region (Tung; para [46]; Fig. 1, 3, 5; the sample collection well 130), wherein the upper region defines opening at a proximal portion of the collection well for receiving the biological sample (Tung; para [7, 9, 13]; Fig. 1, 3; plunger is in the raised position, and an upper chamber where the confirmation sample is stored), the lower region in fluid communication with the upper region (Tung; para [13]; Fig. 3, 6; expression plate divides the upper chamber from the lower chamber, and has an aperture for flow of liquid sample from the upper chamber to the lower chamber) and comprises a pierceable membrane located at or adjacent to a distal portion of the collection well (Tung; para [28]; Fig. 4, 5; a sample outlet 350 sealed by a frangible material 270 and which provides liquid communication between the sample collection well and the test compartment), the lower region having a defined volume for collecting a metered portion of the biological sample (Tung; para [17]; The expressed fluid sample flows into the lower chamber of the sample collection well), and 
a cap for engaging the collection well (Tung; para [13, 17-18, 27]; Fig. 5; the sample collection well and cap can have complementary engaging screw threads), and for providing twist- or push- initiated mechanical force on the well (Tung; para [13, 17-18, 27]; Fig. 5; the cap and sample collection well each have screw threads which are complementary and the cap can be screwed onto the sample collection well; examiner indicates that the “screwing” of the cap provides the twist force), and also piercing the membrane in response to the mechanical force (Tung; para [13, 17-18, 27]; Fig. 5; the cap to the sample collection well and lowers the plunger, thereby puncturing the frangible material); 
an absorptive media (Tung; para [35]; Fig. 3, 4; absorbent member 140); and
a storage media (Tung; para [34]; Fig. 1, 2; the test compartment contains at least one test element 280; examiner interprets the test compartment as the storage media which comprises testing element).
Tung does not teach the absorptive media disposed adjacent to the lower region of the collection well, and external to and in fluid communication with the upper region of the collection well, for storing an excess portion of the biological sample received by the collection well and in excess of the defined volume.
However, Gutshell teaches an analogous art of a device for target nucleic acid in a sample (Gutshell; Abstract; Examiner indicates that  blood samples comprise nucleic acids) comprising an absorptive media (Gutshell; para [101]; binding partners for the amplified target nucleic acid which are suitably labelled as described above, may be stored within the wicking element) disposed adjacent to the lower region of the collection well, and external to and in fluid communication with the upper region 
Modified Tung does not teach a filter, disposed adjacent the pierceable membrane, for filtering the metered portion of the biological sample to provide a filtered biological sample and a storage media 
However, Matsuura teaches an analogous art of a extraction container (Matsuura; Abstract) for blood (Matsuura; para [66]; specimen sampled by such a specimen sampler 5…blood) comprising a pierceable membrane (Matsuura; para [48]; Fig. 6A-C; a bottom part 22 sealing one end side) and a filter (Matsuura; para [57]; Fig. 1, 2, 4, 6A-C; extraction solution guide 33), disposed adjacent the pierceable membrane (Matsuura; Fig. 6A-C; examiner indicates that the filter is adjacent to the pierceable membrane prior to piercing the membrane), for filtering the metered portion of the blood sample to provide a filtered blood sample (Matsuura; para [57]; removing unnecessary substances contained in the extraction solution 6) and a storage media (Matsuura; para [60]; Fig. 2; testing strip 41) disposed within a housing adjacent to the collection well, such that the storage media is in fluid communication with the filter, for storing the filtered biological sample (Matsuura; para [62]; The test strip 41 can also be designed to absorb only a certain amount of extraction solution 6; examiner notes that the extraction solution is filtered by the extraction solution guide 33 which is interpreted as the filter).  It would have been obvious to one of ordinary skill in the art to have modified the blood sample collection device of Tung to comprise the filter as taught by Matsuura, because Matsuura teaches fiber bundle structures filter out viscous substance in the extraction solution (Matsuura; para [125]).  It would have been obvious to one of ordinary skill in the art to have modified the storage media of modified Tung to be in fluid communication with the filter for storing the filtered biological sample as taught by Matsuura, because Matsuura teaches that the storage media can be safely disposed (Matsuura; para [20]).
Note: The instant Claims contain a large amount of functional language (ex: "for collecting…for accepting…for storing…for filtering "). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of 
Regarding claim 2, modified Tung teaches the device of claim 1 (the device of modified Tung is modified to position the storage media adjacent to the filter as taught by Matsuura discussed above in claim 1), wherein the storage media is disposed below the pierceable membrane (Matsuura; Fig. 2). 
Regarding claim 3, modified Tung teaches the device of claim 2, further comprising a ledge (Tung; para [28]; Fig. 4; expression plate 230) disposed between the upper region and lower region formed on the periphery of the well (Tung; Fig. 4), wherein the defined volume is defined by the ledge and pierceable membrane (Tung; para [46]; Fig. 2-6; plunger).
Regarding claim 4, modified Tung teaches the device of claim 3, further comprising one or more ports (Tung; para [28]; Fig. 4; para [13, 28, 31, 46]; Fig. 2-6; expression plate 230… opening 520) located around a periphery of the collection well, wherein the one or more ports are in fluid communication with the upper region and the absorptive media (Fig. 4; examiner indicates the fluid from the absorptive media is provided through the expression plate).
Regarding claim 5, modified Tung teaches the device of claim 4, wherein the cap engages the ledge for providing the twist- or push- initiated mechanical force (Tung; para [13, 17-18, 27]; Fig. 5; the cap and sample collection well each have screw threads which are complementary and the cap can be screwed onto the sample collection well…the cap to the sample collection well and lowers the plunger).
Regarding claim 9, modified Tung teaches the device of claim 1, with a post (Tung; para [46]; Fig. 2-6; plunger) positioned to rupture the pierceable membrane upon application of the mechanical force (Tung; para [13, 17-18, 27]; Fig. 5; the cap to the sample collection well and lowers the plunger, thereby puncturing the frangible material).
Regarding claim 10, modified Tung teaches the device of claim 1 (the device of modified Tung is modified to comprise the storage media position below the filter as taught by Matsuura discussed above 
Regarding claim 11, modified Tung teaches the device of claim 1, comprising: 
a protective cover removably disposed i) over the collection well or 
ii) within the collection well, wherein the protective cover is configured to prevent or inhibit at least the lower region from receiving the biological sample (Tung; para [13]; cap and sample collection well each have screw threads which are complementary and the cap can be screwed onto the sample collection well to obtain a fit by rotation of the cap on the sample collection well and engagement of the screw threads, and where liquid sample does not leak). 
Regarding claim 13, modified Tung teaches the device of claim 1, wherein the absorptive media is disposed adjacent to the ledge and surrounds a portion of the collection well (Tung; para [35]; Fig. 4; the absorbent member is pressed against the plate and located in the collection well). 
Regarding claim 14, modified Tung teaches the device of claim 1, wherein the absorptive media comprises foam (Tung; para [35]; The absorbent member can be made of medical grade sponge or foam). 
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tung in view of Gutshell in view of and in view of Matsuura, and in further view of Sloan et al (US 20140323911 A1; hereinafter “Sloan”; previously presented).
Regarding claim 6, modified Tung teaches the device of claim 1 (the device of modified Tung is modified to comprise the storage media as taught by Matsuura discussed above in claim 1), with the storage media. 
Modified Tung does not teach the storage media is a microfluidic separation media for separating plasma from whole blood in the biological sample.
However, Sloan teaches an analogous art of a sample collection device and method (Sloan; Abstract) comprising a storage media is a microfluidic separation media for separating plasma from whole blood in the biological sample (Sloan; para [30]; using a separator along the first sample collection channel to remove formed component from the sample prior to and when outputting to the sample container; wherein when the bodily fluid sample is blood, the device outputs both blood and plasma, each from separate outlets).  It would have been obvious to one of ordinary skill in the art to have modified the storage media of modified Tung to be a microfluidic separation media as taught by Sloan, because Sloan teaches that the plasma is extracted without risk of hemolysis (Sloan; para [111]).
Regarding claim 7, modified Tung teaches the device of claim 6 (the storage media of modified Tung is modified to be the microfluidic separation media as taught by Sloan) additionally comprising one or more supports for supporting the microfluidic separation media within the housing (Sloan; para [66, 71-77]; Fig. 1, 2, 3, 4; separator 20).
Regarding claim 8, modified Tung teaches the device of claim 1, with the collection well. 
Modified Tung does not teach the device comprising an anticoagulant configured to interact with the biological sample within the collection well. 
However, Sloan teaches an analogous art of a sample collection device and method (Sloan; Abstract) comprising an anticoagulant configured to interact with the biological sample within the collection well (Sloan; para [16, 72, 123, 129]; collection channels are coated with an anticoagulant).  It would have been obvious to one of ordinary skill in the art to have modified the metering assembly of modified Gutshell to comprise an anticoagulant as taught by Sloan, because Sloan teaches that anticoagulant is for mixing with the sample during filling (Sloan; para [72]).

Response to Arguments
Applicant's arguments have been fully considered, and some of the arguments are not found to be persuasive. The non-persuasive arguments are addressed below.
In the applicant’s arguments on page 7, applicant argues that Tung fails to teach “the adsorptive media for storing the excess portion of the blood sample”.  Examiner respectfully disagrees.  The examiner does not rely on Tung to teach “the adsorptive media for storing the excess portion of the blood sample”, but rather the examiner relies on Matsuura to teach “the adsorptive media for storing the excess portion of the blood sample” (discussed above in claim 1). 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See /n re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.Q.L./Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796